137 N.J. Super. 135 (1975)
348 A.2d 208
EDMOND J. DWYER AND ALBERT C. LISBONA, PLAINTIFFS-RESPONDENTS,
v.
FRED W. JUNG, JR. AND JUNG AND HOWARD, A PARTNERSHIP, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued November 5, 1975.
Supplemental Material Submitted November 7, 1975.
Decided November 19, 1975.
*136 Before Judges KOLOVSKY, BISCHOFF and BOTTER.
Mr. S.M. Chris Franzblau argued the cause for appellants (Messrs. Franzblau, Falkin & DiMarzio, attorneys).
Mr. Joseph C. Glavin, Jr. argued the cause for respondents.
PER CURIAM.
With leave of the Supreme Court, defendants appeal from an interlocutory order entered in the trial court. By that order the trial court declared void as against public policy a restrictive covenant contained in the partnership agreement of the former law firm known as Jung, Dwyer & Lisbona. That covenant sought to allocate designated clients to individual partners upon termination of the partnership, unrelated to retirement of a partner, and sought, for a period of five years, to restrict each partner from doing business with a client designated as belonging to another partner.
Substantially for the reasons set forth in Judge Kimmelman's opinion, reported at 133 N.J. Super. 343 (Ch. Div. 1975), we hold that this covenant violates DR 2-108(A) of the Disciplinary Rules adopted by our Supreme Court and is unenforceable.
Affirmed.